Citation Nr: 1302321	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  11-27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to apportionment of the Veteran's VA benefits.


REPRESENTATION

Appellant represented by:	Pro se

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to November 1979.  The appellant has been married to the Veteran since November 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant apportionment of the Veteran's VA benefits.

The appellant provided testimony before the undersigned Veterans Law Judge (VLJ) in May 2012.  A copy of the hearing transcript is associated with the claims folder. 

In September 2012, the Veteran submitted a VA Form 21-22a which provided an unlimited power of attorney on behalf of Attorney Chisholm.

A review of the Virtual VA electronic storage system does not reveal any additional documents relevant to this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant has asserted her entitlement to an apportionment of the Veteran's VA benefits.  Since a grant of benefits to the appellant would result in a denial of benefits to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3(p) (defining contested claim).

As a contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 38 C.F.R. §§ 20.500-20.504, 20.713. Under the applicable criteria, all interested parties (here, the appellant and the Veteran) must be specifically notified of the action taken by the agency of original jurisdiction (AOJ), and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.

Additionally, upon the filing of a Notice of Disagreement (NOD) in a simultaneously contested claim, all interested parties must be furnished a copy of the Statement of the Case (SOC).  See 38 C.F.R. § 19.101.  Further, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal must be furnished to the other contesting party (or parties) to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102. 

Moreover, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.

In this appeal, the AOJ did not satisfy its obligations under the procedures relating to contested claims.  Specifically, the AOJ did not provide the Veteran a copy of the SOC issued to the appellant or the content of her Substantive Appeal.  Additionally, the appellant was afforded a hearing in this case with no notice of right to appear provided to the Veteran.  A remand is thus required to ensure compliance with all specialized contested claim procedures. 

On remand, both parties should be provided an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information.  To the extent possible, the AOJ is requested to defer any further adjudication pending an adjudication of the Veteran's entitlement to a total disability rating based upon individual unemployability (TDIU) (which is addressed in a separate Board remand) as this finding may impact the Veteran's ability to apportion some of his VA benefits.

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ must review the claims file and ensure that all contested claims procedures have been followed.  The AOJ must furnish the Veteran and his attorney a copy of the SOC, a summary of the content of the Substantive Appeal and the May 2012 hearing transcript (to the extent that they contain information which could directly affect potential apportionment payment) and provide the Veteran an opportunity for a hearing as well as the opportunity to respond. 

Provide the Veteran with an opportunity to have a Board hearing.  If the Veteran requests a hearing, ensure that both the appellant (who is unrepresented), the Veteran and the Veteran's representative are notified of the hearing.  If a hearing is scheduled for the Veteran, the appellant should have an opportunity to attend such hearing and offer testimony.

2.  Provide both parties an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information.  

3.  Then, after completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record subsequent to the SOC, the AOJ must readjudicate the matter of whether or not the appellant is entitled to apportionment of the Veteran's VA benefits in accordance with all contested claim procedures.  To the extent possible, the AOJ is requested to defer a final adjudication pending an adjudication of the Veteran's claim of entitlement to TDIU benefits.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

